department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division xxxxxxxxaxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxaxxkxxx u i l 408a feb _ ep ra hs - xxxxxxxxxxxxxxxxxaxxxxxx xxxxxxxxxxxxxxxxxaxxaxxxxx xxxxxxxxxxxxxxxxxxxxaxxaxx xxxxxxxxxxxxxxxxxaxxxaxxxxx xxxxxxxaxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxaxxxxxxxxx xxxxxxxaxxxxxxxaxxxxxxxaxx xxxxxxxaxxxxaxxxaxxxxxxakx xxxxxxxxxxxaxxxaxxxaxxxxx xxxxxxxxxxxaxxxxxxaxaxxx xxxxxxxxxxxxxxxxxxaxxaxxx xxxxxxxxxaxxxxxxxxxxxaxxx xxxxxxxxxxxxxxxxxxxxaxxx xxxxxkxxxxxxxxxxxxxxxxxx legend taxpayer a ira v ira w ira x bank b amount c amount d amount e amount f company c company e individual f individual g ira y roth_ira z date date date date dear xxxxxxxxxx xxxxxxxxxxxxxxxkxxkxxxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxkxxxx xxxxxxxxxxxxxxxxxkxaxxxx xxxxxxxxxxxxxxkxxxxxxxx this is in response to your letter dated xxxxxxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxx submitted on your behalf by your authorized representative requesting a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code and relief under sec_301_9100-1 and of the procedure and administration regulations the regulations’ the following facts and representations have been submitted under penalties of perjury in support of your request you represent that you maintained three ira certificates of deposit cds with bank b ira v ira w and ira x you also maintained ira y and roth_ira z with company e a provider of financial services and broker-dealer for company c individual f a certified financial planner with company c is your financial advisor on date ra v matured and you intended to roll over the proceeds into ira y you delivered a check from bank b in the amount of amount c and made out to taxpayer a ira to company c with instructions to deposit the amount in ira y however individual g an employee of company c erroneously deposited the check in roth_ira z and individual f who supervised individual g failed to catch the error on date you mailed a check to company c made out to company e in the amount of amount d the memo section of the check contained the note taxpayer a ira contribution to ira y however when the check was received individual g deposited the funds in roth_ira z as in the prior transaction individual f did not catch the error prior to mailing the check you notified individual f that you were sending a shortly after date on date and date you received distributions from ira w and ira x in the amounts of amount e and amount f respectively in order to accomplish a trustee to trustee transfer bank b made the checks out to taxpayer a traditional_ira however individual g again placed the funds in roth_ira z and individual f did not in filing your federal_income_tax returns in and you catch the error reported tax-free rollovers of amounts c e and f and the contribution of amount d as a deductible contribution to ira y you assert that the errors made by individual g were not determined until date when you contacted individual f for a review of your assets with company e in a letter dated date individual f admitted that her former employee individual g had put the incorrect account number on the checks and that she failed to double check the account number as it being the correct one you assert that your failure to accomplish rollovers of amounts c e and f within the 60-day period was due to an error committed by company e based upon the foregoing facts and representations you request that the service waive the 60-day rollover requirement with respect to the distributions of amount c amount e and amount f from ira v ira w and ira x and that amount d be re-characterized as a contribution to ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish rollovers of amounts c e and f to ira y was caused by errors committed by individual f and individual g of company c specifically individual g erroneously deposited the funds into roth_ira z rather than traditional_ira y as instructed therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira v amount e from ira w and amount f from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount c amount e and amount f into ira y provided all other requirements of code sec_408 except the day requirement are met with respect to such ira contribution the service will treat the contribution of these amounts to ira y as rollover_contributions within the meaning of code sec_408 with respect to your request for relief under sec_301_9100-3 of the regulations with respect to amount d sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election if the sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section the information presented and documentation submitted by you is consistent with your assertion that your failure to elect to recharacterize amount d as a contribution to a traditional_ira on or before the date prescribed by law including extensions for filing your federal_income_tax return for the year of contribution was a result of your lack of awareness that the contribution had been made to the roth_ira and therefore that there was a necessity to make an election to recharacterize it upon discovering that the contribution had been deposited in the wrong account you submitted this request for relief under sec_301 to the service based on the above you meet the requirements of sec_301_9100-3 of the regulations clauses i and iii for the tax_year in addition we find that the interests of the government are not prejudiced in this case because granting relief does not result in you having a lower tax_liability in the aggregate for all taxable years affected by the election that than you would have had if the election had been timely made accordingly you are granted a period not to exceed days from the date of this letter_ruling to recharacterize the contribution of amount d as a contribution to ira y this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with form_2848 on file in this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc xxxxxxxxxxxkxxaxxxxx xxxxaxxxaxxxaxxxaaxxxk xxxxxxaxxxxaxxaaxxxxk
